                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  ABERDEEN DIVISION

RONNY E. RIGSBY                                                                             PLAINTIFF

v.                                                                              No. 1:19CV63-GHD-RP

JIM JOHNSON
JOH BRIAN HALL
NURSE JUDY                                                                                DEFENDANTS


                        ORDER DENYING APPOINTMENT OF COUNSEL

          The pro se plaintiff, Ronny E. Rigsby, seeks [15], [31] appointment of counsel to represent

him this case brought under 42 U.S.C. § 1983. The instant motion is not well taken and should be

denied.

          There is no automatic right to counsel in a § 1983 case. Wright v. Dallas County Sheriff’s

Department, 660 F.2d 623, 625-26 (5th Cir. 1981); Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987).

Unless there are “exceptional circumstances,” a district court is not required to appoint counsel to

represent indigent plaintiffs in a civil action. Branch v. Cole, 686 F.2d 264, 266 (5th Cir. 1982); see

also, Feist v. Jefferson County Commissioners Court, 778 F.2d 250, 253 (5th Cir. 1985). The court

may base a decision whether to appoint counsel on many factors, including:

          (1)    the type and complexity of the case;

          (2)    the indigent’s ability adequately to present and investigate his case;

          (3)    the presence of evidence which largely consists of conflicting testimony so as
                 to require skill in the presentation of evidence and in cross-examination of
                 witnesses; and

          (4)    the likelihood that appointment will benefit the indigent, the court, and the
                 defendants by shortening the trial and assisting in just determination.

Parker v. Carpenter, 978 F.2d 190, 193 (5th Cir. 1992) (citation omitted); Ulmer v. Chancellor, 691

F.2d 209 (5th Cir. 1982).
        The court should make specific findings on each of the four Ulmer factors. Jackson v. Dallas

Police Dept., 811 F.2d 260, 262 (5th Cir. 1986). The first factor is the type and complexity of the case.

A thorough, liberal review and construction of the pleadings reveals that there are no complex issues

to be decided in the present case. The plaintiff claims that the defendants violated his right to due

process when downgrading his custody level, denied him adequate medical care regarding his

prosthetic leg and several ailments, and placed him in unconstitutionally harsh general conditions of

confinement. The claims involve “matters that happened to [the plaintiff] personally,” and there is

nothing to suggest that he might not be able to represent himself adequately. See Branum v.

Chambless, 250 Fed. Appx. 99, 104, 2007 WL 2909620, at 3 (Oct. 8, 2007). The fact that there are

few defendants also reduces the danger that the number of defendants might complicate the issues in

this case.

        The court must also consider whether the indigent plaintiff is capable of adequately presenting

his case without the assistance of counsel. The plaintiff has demonstrated his ability to file competent

pleadings with this court, including the instant motion for appointment of counsel and the complaint

itself. Hence, this factor does not weigh in favor of appointment of counsel.

        Ulmer further directs that the court determine whether the plaintiff is in a position to

adequately investigate the case. The plaintiff’s incarceration does not necessarily impede the

plaintiff’s ability to adequately investigate his case. Feist v. Jefferson County Com’rs Court, 778 F.2d

250, 252-53 (5th Cir. 1985). In the present circumstances, the court finds that the plaintiff has not

been unduly prejudiced by his incarceration. In a prisoner’s § 1983 case such as this, discovery is

limited. The court routinely requires the defendants to provide the plaintiff a copy of the documents

relevant to this case. Therefore, no further investigation of the case through the discovery process


                                                   -2-
will be allowed, except upon motion and a showing of good cause, and the appointment of counsel

would not aid plaintiff in this aspect of his case.

        Finally, the facts of this case do not call for extraordinary skills in cross-examination or the

presentation of evidence. After a review of the plaintiff’s pleadings, the court concludes that the

plaintiff is sufficiently capable of presenting his claims without the assistance of an attorney. There

are no exceptional circumstances in this case which warrant the appointment of counsel because the

crucial issues at trial will be the resolution of factual questions, such as the circumstances surrounding

the alleged violation, and application of the prevailing law. The issues in this case would not be

substantially sharpened by appointment of counsel to represent plaintiff, and the court is confident that

a just determination will be reached even though the plaintiff is required to proceed pro se.

        It is, therefore, ORDERED that plaintiff’s motions [15], [31] for appointment of counsel are

DENIED.


SO ORDERED, this, the 27th day of March, 2020.


                                                            /s/ Roy Percy
                                                            UNITED STATES MAGISTRATE JUDGE




                                                      -3-
